Evans, Judge,
concurring specially.
I concur fully in the judgment and the majority opinion except as to Division 3.
As to said division, the majority simply states there is no merit in any of the remaining enumerations of error. I have a different view. It is my belief that there is merit in some of the remaining enumerations of error, particularly as to the court’s statements in the presence of the jury about the forfeiture of bond, the statements about the co-indictees and their whereabouts, the general tenor of which was to bring to the jury’s attention matters which had no proper place in the trial. But the duty is first on the defendant’s counsel to object and move for mistrial, and then after an adverse verdict and enumeration of errors, *799he is required to argue these questions and cite authorities in his brief in order for this court to consider such enumerations, otherwise they are considered as waived. See Crider v. State, 114 Ga. App. 523 (3) (151 SE2d 792); Flexible Products Co. v. Lavin, 128 Ga. App. 80 (3) (195 SE2d 677); Andrew v. State, 229 Ga. 388 (191 SE2d 841).
This special concurrence is not written to embarrass counsel, but to alert him as to these requirements so he will have his brief in proper order on his next appeal.